OPINION
By WASHBURN, J.
Counsel are familiar with the facts in this case and the questions involved, and we shall conserve time by not making any statement with reierence thereto.
We hold that, under the statutes of the state, the Common Pleas Court of Lorain County had jurisdiction, on appeal from the judgment rendered in this case in the Municipal Court of the city of Lorain, and fhat the law with reference to appeals from justice of the peace courts applies to the procedure in perfecting such appeal.
We have read and considered the evidence taken upon the trial of the case in the Common Pleas Court, and are of the opinion that the judgment of said court is not manifestly against the weight of the evidence; and our investigation of cite record leads us to the conclusion that there was no prejudicial error committed in the trial of the case.
The judgment of the Common Pleas Court is therefore affirmed.
FUNK, PJ, and STEVENS, J, concur in judgment.